EXHIBIT 10.8

 

SM ENERGY COMPANY

 

NON-QUALIFIED UNFUNDED SUPPLEMENTAL RETIREMENT PLAN

 

As Amended as of July 30, 2010

 

As approved by the Board of Directors, the following constitutes a non-qualified
supplemental retirement benefit plan for the employees of SM Energy Company (the
“Company”), as amended as of July 30, 2010.

 

WHEREAS:

 

A.            The Company maintains a defined benefit retirement plan (the
“DBP”) qualifying under Internal Revenue Code Section 401(a) for the benefit of
all eligible employees designed to pay retirement and death (survivor annuity)
benefits in amounts as determined by the duly adopted and approved plan.

 

B.            The DBP complies in all respects with the Employee Retirement
Income Security Act of 1974 (“ERISA”), as amended, which establishes limits on
the level of benefits which may be paid, by the DBP, including limits set forth
in Section 415 of the Internal Revenue Code.

 

C.            The Company wishes to provide to its Employees the full amount of
benefits that would be payable under the benefit formula of such DBP but for the
Section 415 limits, and other reductions to the benefit formula necessitated
from time to time by changes to applicable law, recognizing that it cannot do so
within the DBP itself and therefore the Company adopts this non-qualified
retirement benefit plan (the “non-qualified plan”) to supplement the DBP.

 

THEREFORE,

 

In partial consideration of the employment relationship between the Company and
each of its employees, the Company agrees as follows:

 

1.             By this non-qualified plan, no Employee shall gain any property
rights in any assets of the Company.  Benefits payable hereunder shall be
general, unsecured liabilities of the Company, and shall be nonassignable and
not subject to anticipation by Employee or Employee’s beneficiary.

 

--------------------------------------------------------------------------------


 

2.             The benefits payable under this non-qualified plan shall be
computed in accordance with subparagraph (i) below for employees hired by the
Company after September 30, 1994, and in accordance with subparagraph (ii) below
for employees hired by the Company before October 1, 1994.

 

(i)            The benefits payable under the DBP to or for the benefit of any
eligible employee hired by the Company after September 30, 1994 (a) shall be
calculated without any limitation imposed by Section 415, as such Section from
time to time may be amended, and (b) such benefits then shall be reduced by the
benefits payable to such eligible employee under the DBP as limited by
Section 415, as such Section from time to time may be amended.

 

(ii)           The benefits payable under the DBP to or for the benefit of any
eligible employee hired by the Company before October 1, 1994 (a) shall be
calculated under the benefit formula of the DBP in effect on December 31, 1988,
without any limitation imposed by Section 415, as such Section may from time to
time be amended, and (b) such benefits then shall be reduced by the benefits
payable to such eligible employee under the benefit formula of the DBP in effect
beginning January 1, 1989, after amendment of the DBP in accordance with the
requirements of the Tax Reform Act of 1986.

 

Notwithstanding the foregoing, the benefits payable under this non-qualified
plan shall be reduced by the amount of benefits payable under that certain St.
Mary Land & Exploration Company Non-Qualified Supplemental Trust Agreement,
dated December 23, 1986, as amended from time to time.

 

3.             The time and manner of payment of benefits is as follows:

 

(i)            Benefits under this non-qualified plan shall be payable upon the
Employee’s separation from service.  Notwithstanding the foregoing, benefits
under this non-qualified plan shall be payable upon the death or disability (as
defined below) of the Employee.  For this purpose, the Employer shall make
payment of the benefit following the occurrence of the event for which payment
is to be made at any time during the calendar year in which the event occurs or
by the fifteenth day of the third month of the following year.

 

(ii)           Benefits under this non-qualified plan shall be paid in the form
of a lump-sum payment in an amount actuarially equivalent to the accrued benefit
provided in Paragraph 2.

 

2

--------------------------------------------------------------------------------


 

(iii)          With respect to an Employee who is a “Specified Employee” as
defined in Section 409A of the Internal Revenue Code and the regulations issued
thereunder (referred to herein as “Section 409A”), any benefit accrued after
December 31, 2004 that becomes payable by reason of such Employee’s separation
from service as defined in Section 409A shall be paid no earlier than the first
day after the expiration of six months following the date of such Employee’s
separation from service.  If, by reason of this provision, payment of the
Specified Employee’s benefit is delayed beyond the fifteenth day of the third
month of the year following the year in which the Specified Employee separated
from service, simple interest shall be added to the amount of the benefit from
such fifteenth day of the third month until payment is made based on the
short-term applicable federal rate in effect on the date of separation from
service.  The amount of compensation deferred after December 31, 2004 shall be
determined in accordance with Section 409A, and unless otherwise provided by
Section 409A, shall be the total benefit under this non-qualified plan minus the
benefit under this non-qualified plan deferred before January 1, 2005.  The
benefit deferred before January 1, 2005 under this non-qualified plan is the
present value, as of December 31, 2004, of the amount to which the Specified
Employee would be entitled under this non-qualified plan if the Specified
Employee voluntarily terminated service without cause on December 31, 2004, and
received a payment of all of the benefits to which such Specified Employee would
be entitled, as a lump sum, on that date.  The Company may attach to this
non-qualified plan a schedule setting forth the amount of benefit deferred
before January 1, 2005.

 

(iv)          For purposes of this provision, an Employee is considered to be
disabled if the Employee meets either of the following requirements:

 

(a)    The Employee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

 

(b)    The Employee is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering other employees of the Company.

 

3

--------------------------------------------------------------------------------


 

In any case, an Employee will be considered disabled if determined to be
disabled by the Social Security Administration.

 

4.             For purposes of this non-qualified plan, the beneficiary
designated by an Employee shall be the same as is designated for the DBP by the
Employer, or in the absence of such designation, by the terms of the DBP.

 

5.             Nothing contained in this non-qualified plan and no action taken
pursuant to the provisions of this non-qualified plan shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and the Employee, his designated beneficiary or any other person.  Any
funds utilized or to be utilized to provide benefits under the provisions of
this non-qualified plan shall until distribution continue for all purposes to be
a part of the general funds of the Company and no person other than the Company
shall by virtue of the provisions of this non-qualified plan have any interest
in such funds.  To the extent that any person acquires a right to receive
payments from the Company under this non-qualified plan, such right shall be no
greater than the right of any unsecured general creditor of the Company.

 

6.             Notwithstanding anything herein contained to the contrary, no
payment of any then unpaid retirement or survivor benefit shall be made and all
rights under the non-qualified plan of the Employee, his designated beneficiary,
executors or administrators, or any other person, to receive payments thereof
shall be forfeited if either or both of the following events shall occur:

 

(i)            The Employee shall engage in any activity or conduct which in the
opinion of the Board of Directors of the Company is inimical to the best
interests of the Company.

 

(ii)           After the Employee ceases to be employed by the Company he shall
fail or refuse to provide advice and counsel to the Company when reasonably
requested to do so.

 

7.             If the Board of Directors of the Company shall find that any
person to whom any payment is payable under this non-qualified plan is unable to
care for his affairs because of illness or accident, or is a minor, any payment
due (unless a prior claim therefor shall have been made by a duly appointed
guardian, or other legal representative) may be paid to the spouse, a child, a
parent, or a brother or sister, or to any person deemed by the Board of
Directors to have incurred expense for such person otherwise entitled to
payment, in such

 

4

--------------------------------------------------------------------------------


 

manner and proportions as the Board may determine.  Any such payment shall be a
complete discharge of the liabilities of the Company under this non-qualified
plan.

 

8.             Nothing contained herein shall be construed as conferring upon
the Employee the right to continue in the employ of the Company as an executive
or in any other capacity.

 

9.             Benefits payable under this non-qualified plan shall not be
deemed salary or other compensation to the Employee for the purpose of computing
benefits to which he may be entitled under any pension plan or other arrangement
of the Company for the benefit of its employees.

 

10.           The Board of Directors of the Company shall have full power and
authority to interpret, construe, amend, terminate and administer this
non-qualified plan (except that any amendment or termination shall not diminish
the actuarial value of the vested accrued benefit as of the date of the
amendment or termination) and the Board’s interpretations and construction
thereof, and actions thereunder, or the amount or recipient of the payment to be
made therefrom, shall be binding and conclusive on all persons for all
purposes.  No member of the Board shall be liable to any person for any action
taken or omitted in connection with the interpretation and administration of
this non-qualified plan unless attributable to his own willful misconduct or
lack of good faith.

 

11.           This non-qualified plan shall be construed in accordance with and
governed by the laws of the State of Colorado.

 

12.           Notwithstanding any other provision of this non-qualified plan,
any reference herein to “eligible employee,” “Employee” or “Employees” shall
mean an employee who is in that select group of management employees of the
Company identified by the title at least as senior in Company management
hierarchy as that of “Vice President.”

 

13.           Claims for benefits shall be governed by the following provisions:

 

(i)            Any claim for benefits under the plan shall be made in writing to
the plan administrator.  If a claim is denied, the plan administrator shall so
notify the Employee within ninety (90) days after receipt of the claim.  The
notice of denial shall state (a) the specific reason for the denial of the
claim: (b) specific references to the pertinent plan provisions upon which the
denial is based, (c) a description of any additional material or information
necessary to

 

5

--------------------------------------------------------------------------------


 

perfect the claim together with an explanation of why such material or
information is necessary, and (d) an explanation of the claims review procedure.

 

(ii)           Within sixty (60) days after the Employee’s receipt of notice of
denial of a claim, the Employee may (a) file a request with the plan
administrator that it conduct a full and fair review of the denial of the claim,
(b) review pertinent documents, and (c) submit questions and comments to the
administrator in writing.

 

(iii)          The decision by the plan administrator with respect to the review
must be given within sixty (60) days after receipt of the request, unless
special circumstances require an extension.  In no event shall the decision be
delayed beyond 120 days after receipt of the request for review.  The decision
shall be written in a manner calculated to be understood by the Employee and
shall contain specific reasons for the decision and a specific reference to the
plan provisions upon which the decision is based.

 

14.           If the Company makes a good faith determination that any
compensation or benefits provided under this plan is likely to be subject to the
additional tax imposed by Section 409A, the Company shall, in consultation with
the Employee, use its commercially reasonable efforts to modify this
non-qualified plan to reduce the risk that such additional tax will apply, in a
manner designed to preserve the material economic benefits intended to be
provided to the Employee under this non-qualified plan.  There remains
uncertainty regarding the interpretation of Section 409A.  Employees, by
acceptance of any benefits under this non-qualified plan, agree that the Company
may rely on existing Section 409A guidance as it, in good faith, determines to
be appropriate in implementing the foregoing and each Employee shall be solely
responsible for the payment of any tax liability arising under Section 409A that
may result from any compensation or benefits received pursuant to this
non-qualified plan.  Nothing in this Section shall otherwise affect the
allocation of tax liabilities between the Company and a participating Employee
that otherwise arise under applicable law.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Non-Qualified Unfunded
Supplemental Retirement Plan, as amended, to be executed by its duly authorized
officers, effective as of July 30, 2010.

 

 

 

SM ENERGY COMPANY

 

 

 

 

 

By:

/s/ ANTHONY J. BEST

 

 

Anthony J. Best

 

 

Chief Executive Officer and President

 

 

 

 

 

/s/ C. MARK BRANNUM

 

 

C. Mark Brannum

 

 

Secretary

 

7

--------------------------------------------------------------------------------